Citation Nr: 1525065	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  08-03 360A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased rating for post-operative left ankle sprain, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

F. Yankey Counsel

INTRODUCTION

The Veteran served on active duty from July 1998 to June 2000. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In June 2008, the Veteran appeared at a hearing before a local hearing officer at the Columbia RO.  A transcript of the hearing is of record. 

In April 2012, the Veteran appeared at a Travel Board hearing before the undersigned Acting Veterans Law Judge at the Montgomery, Alabama RO.  A transcript of that hearing is also of record.  The Montgomery RO has assumed jurisdiction of the claim.

In November 2012, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.


FINDING OF FACT

For the current period on appeal, the Veteran's left ankle disability is manifested by marked limitation of motion, with consideration of pain and associated functional impairment; there is no ankylosis or deformity of the ankle.


CONCLUSION OF LAW

For the current period on appeal, the criteria for increased rating of 20 percent, but not higher, for a left ankle disability, have been met.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.71(a), Diagnostic Code 5271 (2014); DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defined VA's duty to assist a Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 
38 U.S.C.A. § 5103A (a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance). 

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Court had held that at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant that, to substantiate such a claim: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008).

The Federal Circuit has overturned the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element 2).  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The record reflects that in October 2006, the Veteran was provided with the required notice under § 5103.  The Board notes that the letters expressly notified the Veteran that she had one year to submit the requested information and/or evidence, in compliance with 38 U.S.C.A. § 5103(b) (evidence must be received by the Secretary within one year from the date notice is sent).  Also, the Veteran was given the specific notice required by Dingess v. Nicholson, 19 Vet. App. 473 (2006) and the information required by Vazquez-Flores, in the October 2006 letter.
VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim, as was done here.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103S; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary in order to make a decision on the claim.  38 C.F.R. § 3.1599(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, and VA and private treatment records.  Additionally, the Veteran was provided proper VA examinations in May 2000 and February 2013 for her left ankle disability.

Finally, as noted above, the Board remanded the claim in November 2012, to afford the Veteran a new VA examination to evaluate the current severity of his service-connected left ankle disability.  Also as noted above, the Veteran was afforded a VA examination in February 2013.  When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the requested VA examination report to be thorough and adequate upon which to base a decision with regard to the Veteran's increased rating claim.  Accordingly, the Board finds that the remand instructions were thereby complied with and the duty to assist provisions have been satisfactorily met.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board finds that VA has complied with the VCAA's notification and assistance requirements and the appeal is ready to be considered on the merits.

General Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).

Each disability must be considered from the point of view of the Veteran who is working or seeking work.  38 C.F.R. § 4.2 (2014).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2014).  

In both initial rating claims and normal increased rating claims, the Board must discuss whether any "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14 (2014).  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).





Analysis

In a November 2000 rating decision, the RO granted service connection for chronic left ankle sprain, postoperative.  A 10 percent evaluation was assigned, effective June 16, 2000.

In September 2006, the Veteran filed a claim for an increased rating for the service-connected left ankle disability.  In the February 2007 rating decision on appeal, a rating in excess of 10 percent was denied.

The Veteran asserts that her service-connected left ankle disability is worse than that represented by her current disability rating of 10 percent.  She contends that she experiences pain, decreased range of motion, tightness, stiffness, weakness, instability, and wobbly symptoms during flare-ups.  She has also reported that she uses an ankle brace on a regular basis.

The Board finds that the evidence of record demonstrates a disability picture with additional functional loss based on flare-ups and pain, as contemplated under DeLuca.  8 Vet. App. at 206-07.  Therefore, the claim is granted and the disability rating increased to 20 percent disabling. 

Diagnostic Code 5271 provides ratings based on limitation of motion of the ankle.  Moderate limitation of motion of the ankle is evaluated as 10 percent disabling.  Marked limitation of motion of the ankle is rated as 20 percent disabling.  38 C.F.R. 
§ 4.71(a).  A 20 percent evaluation is the highest warranted for limitation of motion of the ankle.  38 C.F.R. § 4.71(a), Diagnostic Code 5271.

Normal range of motion of the ankle includes dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  38 C.F.R. § 4.71, Plate II (2014).

The Board notes that words such as "moderate," and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6.  The Board also must consider a Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate rating for a disability using the limitation of motion diagnostic codes.  38 C.F.R. 
§§ 4.40, 4.45; see DeLuca, 8 Vet. App. at 202.

The Veteran was afforded a VA examination in February 2013, in accordance with the Board's November 2012 remand.  During range of motion testing, left ankle plantar flexion was 45 degrees, with pain experienced at 35 degrees.  Dorsiflexion was 20 degrees, with pain at 10 degrees.  

The evidence reflects that the Veteran demonstrated limited dorsiflexion of 10 degrees and limited plantar flexion of 35 degrees of the left ankle, with consideration of pain, at the February 2013 VA examination.  Painful motion can equate to limitation of motion.  Smallwood v. Brown, 10 Vet. App. 93, 98-99 (1997); Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  As such, the Veteran's range of motion was, at worst, limited to approximately half way between what is considered normal range of motion for plantar flexion under 38 C.F.R. § 4.71(a), Plate II.  The Board notes that this type of limited motion more closely approximates what would be considered a moderate limitation of motion, rather than marked limitation of motion, which would normally warrant a 10 percent rating under Diagnostic Code 5271.

However, the Board must also consider whether there is any additional functional impairment of the Veteran's ankle.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also Deluca, 8 Vet. App. at 207-08.  In this regard, on VA examination in February 2013, there was no additional range of motion loss after repetitive use testing, but the examiner did note that the Veteran experienced functional loss/impairment due to her left ankle disability.  Specifically, it was noted that she experienced more movement than was considered normal and instability in the ankles.  Also, as noted above, her symptoms resulted in the use of assistive devices, such as an ankle brace, on a regular basis.  While the examiner did not specify that the Veteran's additional function loss would raise his level of impairment to marked limitation of motion, the Board finds that the Veteran's lay testimony, along with the examiner's findings of additional functional loss, puts the Veteran's claim in at lease equipoise regarding DeLuca.  Id.  Consequently, resolving all doubt in favor of the Veteran, the Board finds that the evidence demonstrates additional functional loss as contemplated under DeLuca, and that an increased rating of 20 percent, but not higher, under Diagnostic Code 5271 is warranted for the left ankle disability.  Id.  

The Board has also considered other diagnostic codes in evaluating the Veteran's left ankle disability.  However, the record does not show, at any time, any ankylosis of either ankle, malunion of the os calcis or astragalus, or an astragalectomy.  As a result, application of the remaining diagnostic codes under 38 C.F.R. § 4.71(a) for the ankle would not result in a rating in excess of 20 percent for the Veteran's left ankle disability.  The Board finds no other diagnostic codes would be appropriate to evaluate the Veteran's left ankle condition.  38 C.F.R. § 4.1, 4.2; see Schafrath, 1 Vet. App. at 589.

In conclusion, the Board finds that in resolving all doubt in the Veteran's favor, the evidence warrants an increased rating for the service-connected left ankle disability, and a 20 percent rating, but not higher is granted, effective September 6, 2006, the date her claim for an increased rating was received.  See 38 U.S.C.A. § 5107; 
38 C.F.R. §§ 3.102, 4.71(a), Diagnostic Code 5271; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Other Considerations

The Veteran does not assert, and the record does not otherwise reasonably raise the issue of the Veteran being unable to engage in substantially gainful employment due to her left ankle disability.  Thus, this appeal does not raise the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  See 38 C.F.R. §§ 3.340, 4.16 (2014); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. 
§ 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F. 3d 1366 (Fed. Cir. 2009).

The Veteran has not presented any evidence that her disability results in a unique disability that is not addressed by the rating criteria.  The rating criteria adequately contemplate the signs, symptoms, and affects reported by the Veteran.  See 
38 C.F.R. §§ 4.130, Diagnostic Code 9411 (2014).  Accordingly, the severity, frequency, and kind of symptoms the Veteran's disability manifests are contemplated by the rating criteria.  The symptoms of the Veteran's service-connected left ankle condition are adequately compensated in the disability rating assigned, and she does not have symptoms associated with her disability that have been left uncompensated or unaccounted for the by the assignment of the schedular rating.  In addition, the Board finds that the evidence of record does not rise to the level of frequent hospitalizations or marked interference with employment.  Therefore, this case does not otherwise indicate that there is an exceptional or unusual disability picture in this case which render impracticable the application of the regular schedular standards.  Referral for consideration of an extraschedular rating is therefore not warranted.

ORDER

An increased rating of 20 percent, but not higher, for the Veteran's service-connected post-operative left ankle sprain is granted, subject to the statutes and regulations governing the payment of monetary benefits.


____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


